Citation Nr: 0300451	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for disabilities 
involving the knees, ankles and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to July 
2000.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claims for service connection, and has 
obtained and fully developed all evidence necessary for 
the equitable disposition of the claims.  The veteran has 
been notified of the evidence he should obtain and which 
evidence VA would obtain.

2.  No medical evidence shows that the veteran's 
disabilities involving his knees and ankles are related to 
service.

3.  No medical evidence shows that the veteran suffers 
from a disability involving the feet. 


CONCLUSION OF LAW

Disabilities involving the knees, ankles and feet were not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted.  Pub.L.No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty 
to notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
38 C.F.R. § 3.159.

In this case, the Board finds that VA has complied with 
the duty to assist requirement of the VCAA.  The Board 
notes that the discussions in the rating decision of 
October 2001, the statement of the case issued in June 
2002 and various letters by the RO have informed the 
veteran of the information and evidence necessary to 
substantiate his claims.  In an initial letter dated in 
July 2001, the RO notified the veteran of the evidence he 
should obtain and which evidence VA would obtain to prove 
his claims.  In another letter dated in July 2001, the 
veteran was advised that he had 60 days or until the Board 
entered a decision to submit additional evidence in 
support of his claims.  However, in his Statement in 
Support of Claim, received by the RO in July 2001, the 
veteran indicated that he had not received any medical 
attention from a doctor or hospital as of that date.  The 
veteran was then notified in the October 2001 rating 
decision and the June 2002 statement of the case that in 
the absence of any evidence of treatment in service for a 
knee, ankle or foot disability or injury, service 
connection could not be granted.  The Board finds that the 
RO has informed the veteran of the information and 
evidence necessary to substantiate his claims, the 
evidence he should obtain and which evidence VA would 
obtain, and that the notice requirements as set forth in 
the VCAA are satisfied.  See 38 U.S.C.A. § 5013A; 38 
C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 

The Board also finds that all relevant evidence has been 
obtained.  The veteran has described the basis of his 
claims but has not submitted or identified any additional 
evidence to support his claims.  The record contains 
service medical records, VA examination results and the 
veteran's lay statements.  For reasons set forth in more 
detail in the decision below, the Board finds that the 
veteran was not shown to have had an injury in service 
involving his knees, ankles and feet, so that a VA 
examination to determine the etiology of any current 
complaints involving the veteran's knee, ankle and foot 
symptoms is not needed, see 38 C.F.R. § 3.159(c)(4), which 
essentially indicates that an examination will be provided 
if it is necessary to determine whether a claimed 
disability is related to an established event, injury or 
disease in service.  Accordingly, no further assistance to 
the veteran is required.  The Board thus finds that 
further development of the record is not necessary and 
that further advisement under 38 U.S.C.A. § 5103A is not 
required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit 
flowing to the veteran are to be avoided).  Disposition of 
the veteran's claims at the present time is appropriate.

The veteran claims that he currently has disabilities 
involving the knees, ankles and feet as a result of 
injuries he sustained in service.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claims.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease 
or injury.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2002).  Certain chronic 
diseases such as arthritis may be presumed to have been 
incurred in service if manifest to a compensable degree 
(10 percent) within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2002).  In 
addition, if a condition noted during service is not shown 
to have been chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2002). 

The veteran claims that he injured his lower extremities 
in service as a result of jumping from planes and 
helicopters, and that he began experiencing symptoms in 
May 2000.  However, the veteran's service medical records 
make no reference to any injury or chronic complaints 
involving either lower extremity.  On his initial claim 
form received in June 2001, he indicated that his symptoms 
began in active duty on May 1, 2000, but that there was no 
actual treatment.  He also reported that he did not have a 
separation examination.  The RO responded to his claim 
with a request for evidence and, in a July 2001 Statement 
in Support of Claim, the veteran specifically indicated 
that "As of this date I have not received any medical 
attention from a doctor or hospital."

In August 2001, the veteran was afforded a general medical 
examination in connection with his claim.  The examiner 
noted that the claims file was not available for review.  
The veteran's main complaint was occasional pain in both 
knees, more expressed on the right and pain in both ankles 
more on the right.  The examiner related that according to 
the veteran's history, in June 2000, he sprained both 
knees and ankles, more sever on the right.  He reported 
being treated with pain medication.  On examination his 
posture and gait were normal.  There was mild pain on 
palpation below the right kneecap and over the right 
lateral ankle.  There was full range of motion in the 
right knee and right ankle.  There were no complaints of 
pain in the left knee and left ankle.  There were no 
complaints or findings in regard to the feet.  X rays of 
the knees and ankles were normal.  The diagnoses were 
sprain in both knees with occasional knee pain more on the 
right and sprain of both ankles with occasional ankle pain 
more on the right.  No diagnosis pertaining to either foot 
was reported.  Although the examiner recorded the 
veteran's history of a sprain involving both knees and 
ankles in June 2002, while on active duty, the examiner 
offered no additional comment concerning this history.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that, evidence which is simply a history recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence of the required nexus).

In a statement from the veteran in February 2002 he 
reported that the examiner was incorrect because he never 
told the doctor of any sprain to his knees or ankles.  To 
his knowledge he never hurt his knees or ankles that way.  
He felt the pain in his knees and feet was from jumping 
out of aircraft.

The Board finds that the veteran does not have a current 
chronic disability of either his ankles or knees as a 
result of service.  An actual knee or ankle injury in 
service is neither claimed nor shown.  The service medical 
records are silent for any complaints, injury or 
treatment.  On the veteran's initial claim form he related 
that his knees and feet hurt when running, jumping or 
kneeling and that his knees swell if he is over active.  
No actual treatment is reported in service or thereafter.  
In response to RO efforts to develop his claim he reported 
having pain and swelling in his knees and feet and that he 
had received no treatment.  When examined by the VA it was 
reported that he related having sprains to both ankles and 
knees in June 2000 and that he was treated with 
medication.  The physician noted this history and after 
reporting no organic pathology concluded with a diagnosis 
of sprain to the knees and ankles with occasional pain.  
Although the examiner recorded the veteran's history of a 
sprain in June 2002 the veteran subsequently wrote to the 
VA in February 2002 and reported that he never told the 
doctor that he injured his knees or ankles in that way.  
In fact in his initial claim in form he reported the onset 
of complaints to be May 2000 and that he received no 
treatment.  The veteran's complaints of occasional pain in 
the absence of any current clinical findings and no injury 
in service does not support a finding that he has a 
chronic disability for which service connection is 
warranted.  The Board also finds that there is no evidence 
of a nexus or link between the veteran's current 
complaints involving both knees and ankles and his period 
of active duty.  The Board emphasizes that no actual 
injury or complaints of chronic disability were recorded 
in the veteran's service medical records and that no 
medical professional has attributed any current ankle, 
knee or foot disorder to service.  There is no evidence or 
description of a specific injury or chronic disease, just 
complaints of occasional pain.  In describing his 
symptoms, the veteran indicated in his initial claim form 
that he began experiencing pain in May 2000, however, at 
his medical examination, he indicated that he began 
experiencing pain in June 2000.  In addition, the physical 
examination revealed full range of motion in the right 
knee and right ankle with no complaints of pain in the 
left knee and left ankle, and only mild pain on palpation 
below right kneecap and over the right lateral ankle.  X-
rays were negative.  Thus, the only evidence of a 
disability consists of the veteran's complaints of 
occasional pain.  However, the veteran's complaints of 
pain absent any objective medical or clinical findings are 
insufficient to support his claims.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a 
disability for which service connection may be granted").  
In sum, given the lack of evidence of actual injury or 
chronic complaints in service, service connection for 
disabilities involving the knees and ankles must be 
denied.  

The Board also notes that there is no medical evidence of 
a current disability involving either foot or any findings 
of any foot problems in service.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  While the veteran complained that his feet 
hurt on his initial claim form, when actually examined by 
the VA in August 2001 there were no complaints or findings 
in regard to his feet.  Hence, this claim also fails as he 
is not shown to have a current disability of the feet.  
Despite the veteran's statements that he currently suffers 
from disabilities involving the knees, ankles and feet as 
a result of injuries sustained in service, as a layperson 
without medical expertise or training, his statements 
alone are insufficient to prove his claims.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

The Board has considered the veteran's argument that the 
August 2001 VA rating examination was inadequate for 
rating purposes because the examiner was unable to speak 
and understand English, failed to review the claims file, 
and never offered an opinion concerning the etiology of 
the disabilities at issue.  The Board notes that the 
examiner did not review the claims file.  However, the 
Board points out that there simply are no treatment 
reports in the record to review.  Therefore, since the 
examiner noted the veteran's history and complaints and 
rendered a diagnosis, the Board finds the examination to 
be adequate.  There was no additional evidence to be 
considered that a review of the claims file would have 
provided.  In addition, the Board emphasizes that the law 
provides that VA may provide a medical examination when 
such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA will consider a medical examination or 
opinion necessary when the record lacks sufficient medical 
evidence to decide the claim, but contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability and 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service.  Since the evidence in this case reflects no 
actual injury or complaints in service involving the lower 
extremities, the Board finds that another VA examination 
is not necessary to determine whether the veteran's 
current complaints are related to service.  

In conclusion, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for disabilities involving the knees, ankles 
and feet, and the appeal is denied.  As there is not an 
approximate balance of positive and negative evidence, the 
benefit-of-the-doubt standard does not apply.  38 U.S.C.A. 
§ 5107(b) (2002); see Ferguson v. Principi, 273 F.3d 1072 
(2001).  Accordingly, the appeal is denied.          


ORDER

Service connection for disabilities involving the knees, 
ankles and feet is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

